Citation Nr: 1011653	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  05-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
Crohn's disease with a stitch abscess (hereinafter referred 
to as "Crohn's disease").

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to November 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

This appeal was previously before the Board in November 2007, 
when it was remanded for additional development.  It was 
returned to the Board in September 2008, at which time the 
Board denied both issues on appeal.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court). 

In a September 2009 order, the Court vacated the September 
2008 decision and remanded the Veteran's appeal back to the 
Board for action in accordance with a Joint Motion for 
Remand.  This appeal has now been returned to the Board to 
address the matters raised in the Joint Motion. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The Joint Motion that was adopted by the September 2009 Court 
order found that the September 2008 Board decision did not 
contain sufficient reasons and bases for the denial of the 
Veteran's claims.  Specifically, the Joint Motion noted that 
the Board did not explain why the failure of the March 2008 
VA examiner to discuss an April 2005 opinion on the Veteran's 
employability by his treating VA gastroenterologist, as 
ordered in the November 2007 remand, did not constitute a 
failure in the duty to assist.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The Veteran's representative has also noted 
that the March 2008 examination appears to have been 
conducted by a VA nurse practitioner instead of a physician, 
as ordered in the remand.  They request that this appeal be 
remanded again to complete the development requested in 
November 2007.  

The Board agrees that this matter must be returned to the RO 
for an additional examination and to provide the examiner an 
opportunity to comment on the April 2005 opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should afford the Veteran 
another VA examination, which must be 
performed by an appropriate physician, 
e.g., a gastroenterologist, by fee 
basis if necessary, to assess the 
current severity and all manifestations 
of his service- connected Crohn's 
disease.  The Veteran's claims folders 
must be made available to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be completed and all 
clinical findings reported in detail.  
The examination report should address 
the following:

a.	Does the Veteran experience 
numerous attacks or reoccurrences 
yearly of his Crohn's disease?

b.	What is the status of the 
Veteran's health during remissions of 
his Crohn's disease?

c.	Does the Veteran experience 
general debility, or serious 
complications such as liver abscess?

d.	Is the Veteran's Crohn's disease 
manifested by pronounced impairment of 
health objectively supported by 
examination findings including marked 
malnutrition and anemia?

e.	Does the Veteran experience severe 
and uncontrollable diarrhea and, if 
not, is that due to his taking 
prescribed medication, e.g., 
colestipol.

f.	In rendering an opinion, the VA 
examiner must address the opinion 
rendered by the Veteran's treating VA 
gastroenterologist in April 2005 (to 
the effect that the veteran's Crohn's 
disease and resections led to diarrhea 
that made it impossible for him to 
maintain gainful employment). 

2.  After the examination has been 
completed, the RO should review the 
examination report to ensure that the 
examination was conducted by a 
physician, and to ensure that the 
physician's opinion addressed the April 
2005 opinion.  If these or any of the 
other items requested above are not 
completed, steps must be taken to 
ensure that they are completed exactly 
as requested. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



